DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in the preamble “a contamination preventing cooling plate” and then later in the body recites “a cooling plate”. It is unclear if the “cooling plate” refers back to the “contamination preventing cooling plate”, or if it refers to a different structure; especially in view of the recitation of the “contamination guard plate” listed in the claim. Therefore, the claim is indefinite. 

Claim 4 recites a “discharge gap tilted” it is unclear as to what is being claimed. Therefore, the claim is indefinite. For examination purposes, it is being interpreted as “the discharge gap when the container is tilted” or “the discharge gab when the container is in a tilted position”. 

Claims 2-11 are rejected by virtue of their dependency of claim 1. 

The Examiner notes that the claims could be amended in order to overcome the rejections above; so that the preamble of claim 1 reads “a cooling plate” and the body reads “the cooling plate”; also, so that claim 4 reads “the discharge gap when the container is tilted” or “the discharge gab when the container is in a tilted position”. 

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 1-5, filed 06/10/2022), with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 

Applicant’s arguments and amendments, see Applicant Remarks (pages 1-5), filed 06/10/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(2) and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b); since claims 1 and 4 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Examiner notes that the applicant was contacted through a telephone call, on 07/27/2022, in an attempt to obtain authorization for Examiner’s amendments for claims 1 and 4. A message was left, but the applicant did not respond. 
Allowable Subject Matter

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. 
The Examiner considered that the limitations claimed in this application have distinguished patentability over the art of record, as shown below: 

	LEE DOHOON (WO 2016047941 A1), hereafter, Lee.
Lee fails to disclose “; a discharge plate formed with a coupling groove at a center. Also, Lee fails to disclose a cooling plate formed of a metal material, since the upper plate in Lee’s disclosure is made of a transparent material, in order to allow a user to see through the plate to see the advertisement imprinted below the plate. Additionally, Lee fails to disclose that “a contamination guard plate is coupled into the coupling groove of the discharge plate (81); since in Lee’s disclosure the contamination guard plate (72) is couple to the structure (73) which an integral part of the transparent plate (70), as shown in Figure 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772                                                                                                                                                                                         /EDWARD MORAN/Primary Examiner, Art Unit 3772